OPINION — AG — ** SWIMMING POOLS — REPAIR — MAINTENANCE ** THE TOWN OF MEDFORD (AFTER HAVING REJECTED THE BIDS REFERRED TO IN THE LETTER), MAY PROCEED TO PURCHASE THE MATERIAL AND HIRE LABOR DIRECTLY FOR THE REPAIR AND INSTALLATION OF THE FILTER SYSTEM OF THE MUNICIPAL SWIMMING POOL, WITHOUT LETTING THE PROJECT UNDER CONTRACT TO A CONTRACTOR; THAT IS, IF THERE IS NO BY LAW, ORDINANCE, OR REGULATION OF THE TOWN (SEE: 11 Ohio St. 1004 [11-1004]) (EXCESS FUNDS LEGALLY AVAILABLE FOR THE DOING OF SUCH WORK, COMPETITIVE BIDDING) CITE: 11 Ohio St. 10 [11-10], 11 Ohio St. 294 [11-294], 11 Ohio St. 1010 [11-1010], ARTICLE X, SECTION 26 (RICHARD M. HUFF)